Citation Nr: 1044411	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


		THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 11 to October 
17, 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran has claimed service connection for PTSD.  Construing 
the claim liberally, however, the Board finds that it should be 
characterized as one for service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009)(per curiam order)(it is the responsibility of the Board 
to consider alternate conditions within the scope of the claim).  
The issue is thus restated on the title page of this decision.  
 
The Veteran testified before the undersigned during a travel 
board hearing.  A transcript of the proceeding has been 
associated with the claims file.  

In August 2009, the Board remanded this matter for further 
evidentiary development.  Specifically, the Board directed the RO 
to obtain the Veteran's Social Security Administration (SSA) 
records which indicated that he has been diagnosed and treated 
for generalized personality disorder.  The Board finds that RO 
has substantially complied with the remand's directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  It now returns for 
further evidentiary development.  


FINDING OF FACT

The Veteran's psychiatric disorder is not attributable to 
service.





CONCLUSION OF LAW

The Veteran's psychiatric disability, to include PTSD, was not 
incurred during active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

The Board finds that predecisional notice letter dated in 
February 2005 satisfied the second and third elements of the 
notice requirements.  See Quartuccio 16. Vet. App. at 187.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings and 
effective dates are assigned), because the claims are being 
denied, any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess, 19 Vet. App. at 484.

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and private medical 
records identified by the Veteran have been obtained, to the 
extent possible.  Following the August 2009 Board remand, the 
medical records related to the SSA decision granting disability 
benefits have been associated with the claims file.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The Board recognizes that the Veteran was not afforded a VA 
examination in connection with his psychiatric disorder claim.  
In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case. 
 
However, a VA examination is unnecessary to decide the claim of 
service connection for a psychiatric disorder because such an 
examination would not provide any more information than is 
already associated with the claims file.  Therefore, because 
there is no event, injury, or disease in service or a service-
connected disability to which a current disorder could be 
related, the Board finds that a VA examination is unnecessary.  
38 C.F.R. § 3.159(c)(4)(i);  cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355057 (Fed. Cir. 2003)( noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Post-service medical records indicate that the Veteran has been 
diagnosed with a generalized anxiety disorder, obsessive-
compulsive disorder, dysthymic disorder, personality disorder, 
NOS, and a pain disorder associated with psychological factors.  
As such, the Veteran has a diagnosis of a current disability and 
the Board will turn to the issues of service incurrence and 
nexus.  

The Veteran contends that he was threatened, accosted, and 
attacked in-service.  He reported feeling fearful in-service.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Veteran is competent to report symptoms related to 
his psychiatric disorder.  He is also credible in these 
assertions.  

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, psychiatric disabilities are not conditions capable of 
lay diagnosis, much less the type of conditions that can be 
causally related to military service by lay testimony.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
As such, the Veteran is not competent to proffer a diagnosis or 
provide an opinion as to the etiology of his disability. 

Because the Board has determined that the Veteran's lay etiologic 
opinion of his psychiatric disorder is not competent evidence, 
the remaining question is whether the Board has a duty in this 
case to remand this claim for a medical examination with an 
opinion about the likelihood of such a connection.  Such an 
examination or opinion is necessary to make a decision on a claim 
if the evidence of record before VA, contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability, indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon, 20 Vet. App. at 81.  

Here, there is credible lay evidence of a current condition or 
symptom described by the Veteran, and the first McLendon element 
is satisfied.  Although the Board has explained above that the 
Veteran's own lay evidence is not competent in this case to show 
a connection or relationship between his psychiatric disorder and 
service, the second McLendon element is a low threshold, 
requiring only that lay or medical evidence "indicates" that 
the disability or symptoms "may be associated" with service, 
without regard to the competency of the evidence.  Nevertheless, 
in this case, the record is devoid of any evidence, other than 
the Veteran's own statements, suggesting that such a link exists 
between his psychiatric disorder and his service.   In this 
regard, the Board has reviewed all the evidence of record, 
including, but not limited to, the medical evidence, and can find 
no complaints, findings, or references to psychiatric disorders 
being associated with service or any service-connected 
disability.  

The Veteran's service treatment records are silent for any 
complaints of or treatment for any psychiatric disorder.  His 
September 1973 entrance examination and October 1973 separation 
examination showed normal psychiatric functions.  There are no 
service treatment records indicating a psychiatric disability.  
His service personnel records indicate that the Veteran was 
discharged from active duty to a finding of unfitness.  
Specifically, the Veteran indicated pre-service use of drugs for 
which he was charged with fraudulent enlistment.  

Post-service medical records show that in July 1999 the Veteran 
underwent a private psychiatric evaluation in connection with his 
SSA disability claim.  During this evaluation, the Veteran 
complained of anxiety and his affect was noted to be somewhat 
anxious.  He had long onset insomnia with frequent awakenings, 
reduced interest and motivation, low energy level, and impaired 
concentration and memory.  He was assessed with a pain disorder 
associated with psychological factors, rule out malingering, and 
a personality disorder, not otherwise specified.  

An April 2002 psychological evaluation report indicates that the 
Veteran was referred for such an evaluation by his attorney again 
in association with his SSA disability claim.  During the 
evaluation, the examiner noted that the Veteran was hospitalized 
in-service due to herbicide exposure.  The Veteran indicated that 
he was fearful of staying in the hospital, acknowledged that he 
never adapted to military life, and was discharged after one 
month and seven days of service.  The Veteran then went on to 
describe his feelings of depressed mood, anxiety, excessive 
worry, and insomnia for many years.  He was diagnosed with 
generalized anxiety disorder, obsessive-compulsive disorder, 
dysthymic disorder, early onset, and personality disorder, NOS, 
mixed type.  

These post-service medical records are silent for any etiological 
opinion linking the Veteran's psychiatric disorders with his 
service.  Although the evidentiary standard for the second 
McLendon element is low, the Veteran's own conclusory and 
generalized statement that his service caused his psychiatric 
disorder is not sufficient in itself to meet the low evidentiary 
threshold because all Veterans could make such a statement, 
thereby eliminating "the carefully drafted statutory standards 
governing the provision of medical examinations and require[ing 
VA] to provide such examinations as a matter of course in 
virtually every veteran's disability case.  If Congress had 
intended that requirement, presumably it would have explicitly so 
provided."  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 
2010).  For these reasons, the Board concludes that remand is not 
required for a medical examination and opinion about a connection 
between his psychiatric disorder and active service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  
As such, the Board finds that the evidence weighs against a 
finding that the Veteran's psychiatric disorder is related to 
service.  Furthermore, the Board notes that the first finding of 
a psychiatric disorder was in 1999, approximately 26 years after 
his service separation.  See Maxson, 230 F.3d at 1333. Therefore, 
while the Veteran's lay statements that he is has current 
psychiatric problems are related to service, are within his 
competence to make, and are of some probative value, more 
probative weight is placed on the other evidence of record, which 
weighs against a finding that his psychiatric disorder was caused 
by his service. 

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a psychiatric disability is not warranted. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


